DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arishima et al., US 2016/0043373.
Regarding claim 1, Arishima et al., teaches an electrode for a lithium secondary battery (abstract), the electrode comprising: an electrode current collector (abstract); an electrode active material layer formed on the electrode current collector (0019); and an insulating layer (abstract; 0007) formed on the electrode current collector and overlapping the electrode active material layer (0007-0010) in a partial region (gap) (0008), wherein a thickness of the electrode active material layer in a region in which the electrode active material layer and insulating layer do not overlap (0038; 0043).
Arishima et al., does not teach  wherein a thickness of the electrode active material layer in a region in which the electrode active material layer and insulating layer do not overlap d.sub.1, a thickness of the insulating layer in a region in which the electrode active material layer and insulating layer do not overlap is d.sub.2, and d.sub.2/d.sub.1 is 0.02 to 0.4.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 2, Arishima et al., does not teach wherein a length of a region in which the electrode active material layer and the insulating layer overlap is 0.1 to 1.3 mm, the length being in a first direction perpendicular to a second direction in which a peripheral edge of the electrode active material extends.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 3, Arishima et al., teaches wherein, in the region overlapping the electrode active material layer, a thickness of the insulating layer is continually decreased toward the electrode active material layer (0036).Regarding claim 4, Arishima et al., teaches wherein, in the region in which the electrode active material layer and the insulating layer overlap (0010), a thickness of the insulating layer at an outer peripheral edge of the electrode active material layer (0038) is A.sub.0, a thickness of the insulating layer at an inner peripheral edge of the insulating layer is A, and A/A.sub.0 is at least 0.05 and less than 1 (0038).Regarding claim 5, Arishima et al., teaches wherein A.sub.0 is 20 .mu.m (0056).Regarding claim 6, Arishima et al., teaches wherein A is at least 0.15 and less than 20 .mu.m (0056).Regarding claim 7, Arishima et al., teaches wherein, in the region in which the electrode active material layer and insulating layer do not overlap, the thickness of the insulating layer is 20 .mu.m (0056).Regarding claim 8, Arishima et al., teaches wherein, in the region in which the electrode active material layer and insulating layer do not overlap, the thickness of the electrode active material layer is 30 to 100 .mu.m (0043; 0063).Regarding claim 9, Arishima et al., teaches wherein, in the region in which the electrode active material layer (positive electrode mixture layer 1a) and the insulating layer (insulating layer 5) overlap, the electrode active material layer is formed obliquely (Fig. 6-7).Regarding claim 10, Arishima et al., teaches a method of preparing an electrode for a lithium secondary battery (abstract), the method comprising: forming an undried electrode active material layer (0019) by applying an active material slurry composition on an electrode current collector (0019); forming an undried insulating layer (0020) by applying an insulating composition partially overlapping the undried electrode active material layer (0020) in a partial region of the electrode current collector (0020); and simultaneously drying the undried electrode active material layer and the undried insulating layer (0037; 0039; 0046).Regarding claims 11-13, Arishima et al., does not teach viscosity between the active material slurry composition and the insulating composition.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 14, Arishima et al., teaches wherein the insulating composition comprises a binder and a solvent, and a solid content of the insulating composition is 5 to 15 wt % (0041).Regarding claim 15, Arishima et al., teaches a lithium secondary battery comprising the electrode of claim 1 (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Choi et al., US 2012/0141877; Fukumura et al., US 5834052.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/
Examiner, Art Unit 1727